Citation Nr: 0218458	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-04 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that denied the veteran's claim of entitlement to 
service connection for hearing loss.  A hearing was held 
before the undersigned member of the Board in Washington, 
D.C. in January 2002.  


FINDINGS OF FACT

The medical evidence does not currently demonstrate the 
presence of bilateral hearing loss for VA compensation 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
February 2001 which explained, among other things, the 
VCAA and what evidence was needed to substantiate his 
claim.  Further, the record reflects that during the 
course of this appeal, the veteran was issued a Statement 
of the Case which contained the pertinent laws and 
regulations governing this claim and the reasons for the 
decision with respect to the claim.  Hence, he has been 
provided notice of the information and evidence necessary 
to substantiate this claim, and has been afforded ample 
opportunity to submit such information and evidence; and, 
as noted below, the Board recently conducted appropriate 
efforts in obtaining evidence pertinent to his claim.

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this 
claim.


II.  Service Connection for Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  If sensorineural hearing loss becomes manifest to 
a compensable degree within one year of active service it 
shall be considered to have been incurred in that period 
of active duty.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.309 (2001).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran asserted during the January 2002 Board hearing 
that during his twenty years of service he was exposed to 
noise in conjunction with his duties which required him to 
spend time around aircraft and ships.  The veteran 
testified that he began having hearing difficulty in the 
early 1980s.  He related that in service he was placed in 
a hearing conservation program, which was designed to 
identify hearing problems, that his hearing was monitored 
and he was issued protection, and that he had hearing loss 
identified at the 6,000 Hertz level.   He testified that 
his hearing has become a little worse over the years, and 
that he has difficulty at times hearing his children and 
others, and resorts to "making out words" that others 
speak.   

The Board points out that for the purposes of applying the 
laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).  

On an authorized VA audiological evaluation, conducted in 
December 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
05
15
10
20
20

Speech audiometry revealed speech recognition ability of 
96 percent in both ears.  The examiner found that the 
veteran's hearing was normal bilaterally and that speech 
recognition was excellent.  She did note that there was 
mild high-frequency sensorineural hearing loss at 6000 and 
8000 Hertz in the right ear and moderately-severe hearing 
loss at those levels in the left ear.  

On audiological evaluation provided by a service examiner 
January 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
100
95
95
100
LEFT
90
80
80
95
85

Speech audiometry to measure speech recognition ability 
was apparently not accomplished.  The examiner noted that 
the veteran did not have a reference audiological 
evaluation to provide as a baseline.  

When this matter was before the Board in March 2002, it 
was determined that, given the rather extreme differences 
between the findings made on audiological evaluations of 
December 1999 and January 2002, an additional evaluation 
was necessary to clarify the veteran's hearing loss 
disability picture.  As such, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), the Board had the 
veteran scheduled for an additional evaluation.  

On an authorized VA audiological evaluation, conducted in 
July 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
15
20
15
25
30

Speech audiometry revealed speech recognition ability of 
94 percent in both ears.  The examiner noted the veteran's 
hearing was within normal limits through 4000 Hertz with 
mild to moderate hearing loss at 6000-8000 Hertz in the 
right ear, and mild to moderate loss above 3000 in the 
left ear.  

The examiner also noted that the veteran gave a history of 
noise exposure on aircraft carriers, and that he 
complained of hearing his children and while background 
noise was present.  She pointed out that the claims folder 
was reviewed and that while the veteran had several 
screenings while in service as part of the hearing 
conservation program, his hearing was found (in testing 
done from 1983-1995) to have been within normal limits 
with moderate loss at 6000 Hertz in the left ear (the 
Board has independently confirmed this notation through 
review of the service medical records).  The examiner 
noted that findings made by the service examiner in 
January 2002 were indicative of severe to profound hearing 
loss, but pointed out that if such was the case, the 
veteran would have been unable to communicate with the 
examiner and that this was not indicated in the January 
2002 report; and, she pointed out, he was able to 
effectively communicate with her during this (July 2002) 
examination, to include with personnel he encountered at 
the VA clinic.  

Clearly, given these findings, the veteran does not have a 
bilateral hearing loss disability for VA purposes.  The 
Board simply does not find the results documented in the 
January 2002 evaluation report to be valid.  In contrast 
to these findings, the findings on audiological 
evaluations dated in December 1999 and July 2002 are 
consistent with those findings made throughout the 
veteran's period of service.  The Board especially assigns 
more weight and validity to the findings made on 
evaluation of July 2002, as the examiner, in refuting the 
findings made in January 2001, reviewed the veteran's 
claims folder and provided detailed explanation as to why 
the January 2001 findings were indeed inaccurate.  

That said, it is pointed out that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 (West 1991 & 
Supp. 2001); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
As the veteran does not currently suffer from hearing loss 
disability, as that term is defined, service connection is 
not warranted for such a disability, and his claim must be 
denied.  

Given the particular facts of this case, as well as the RO 
having complied with the necessary obligation to notify 
and assist the veteran, as mentioned above, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the 
veteran's claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

